Case: 18-60192       Document: 00515385885         Page: 1     Date Filed: 04/17/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         April 17, 2020
                                     No. 18-60192                        Lyle W. Cayce
                                   Summary Calendar                           Clerk


HENRY HINTON, JR.,

                                                  Plaintiff - Appellant

v.

NURSE JANET MOORE,

                                                  Defendant - Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 5:16-CV-33


Before BARKSDALE, HAYNES, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Proceeding pro se and in forma pauperis, Henry Hinton, Jr., challenges
the district court’s dismissing his civil-rights action, filed pursuant to 42 U.S.C.
§ 1983. In his action, he asserted, inter alia, that Nurse Janet Moore acted
with deliberate indifference to his serious medical needs while he was in
pretrial custody in a county detention center.
       Hinton fails to raise in this appeal, and has therefore abandoned, any
challenge to the district court’s dismissing: his deliberate-indifference and

       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
     Case: 18-60192      Document: 00515385885     Page: 2    Date Filed: 04/17/2020


                                    No. 18-60192

medical-malpractice claims against Nurse Snow; and his deliberate-
indifference claim against Nurse Moore. See Yohey v. Collins, 985 F.2d 222,
224–25 (5th Cir. 1993). Nevertheless, the following issues require review. He
claims a magistrate judge: erroneously conducted a trial and deprived him of
his constitutional right to a jury trial; and reversibly erred in discovery rulings
regarding his sick-call requests.
         There is no merit to Hinton’s contention that the magistrate judge
improperly tried the case and deprived him of his constitutional right to a jury
trial.    The district court was authorized to refer Hinton’s complaint to a
magistrate judge for a hearing and the submission of proposed factual findings
and recommendations regarding the complaint’s disposition. See 28 U.S.C.
§ 636(b)(1)(B). Moreover, Hinton waived his right to a jury trial by failing to
file a jury-trial demand within 14 days of the last pertinent pleading. See Fed.
R. Civ. P. 38(b), (d).
         On the other hand, a court has discretion to grant a subsequent motion
seeking a previously waived jury-trial, pursuant to Fed. R. Civ. P. 39(b), and
generally should do so “in the absence of strong and compelling reasons to the
contrary”. Daniel Int’l Corp. v. Fischbach & Moore, Inc., 916 F.2d 1061, 1064
(5th Cir. 1990) (citation omitted). In determining whether to grant the motion,
the court should consider:
         (1) whether the case involves issues which are best tried to a jury;
         (2) whether granting the motion would result in a disruption of the
         court’s schedule or that of an adverse party; (3) the degree of
         prejudice to the adverse party; (4) the length of the delay in having
         requested a jury trial; and (5) the reason for the . . . tardiness in
         requesting a jury trial.
Id. (citations omitted). Our court reviews the denial of a motion for a jury trial,
despite a previous waiver, for abuse of discretion. See id. at 1066.
         In this instance, the magistrate judge did not abuse his discretion in
denying Hinton’s untimely jury-trial demand. As the magistrate judge noted
                                          2
    Case: 18-60192    Document: 00515385885     Page: 3   Date Filed: 04/17/2020


                                 No. 18-60192

in his order denying Hinton’s motion: it was filed approximately 20 months
late and only a week before the scheduled trial date; the schedules of both the
court and defendant would have been disrupted; and defendant would have
been prejudiced.
      There is likewise no merit to Hinton’s challenge to the magistrate judge’s
discovery rulings regarding Hinton’s demand for the production of his sick-call
requests. A court’s discovery rulings are reviewed for abuse of discretion and
“will not be reversed on appeal unless arbitrary or clearly unreasonable”.
Haase v. Countrywide Home Loans, Inc., 748 F.3d 624, 631 (5th Cir. 2014)
(internal quotation marks and citation omitted). Moreover, an error in a
discovery ruling is not a ground for disturbing a judgment or order if it does
not affect a party’s substantial rights. Fed. R. Civ. P. 61; see also Union City
Barge Line, Inc. v. Union Carbide Corp., 823 F.2d 129, 136 (5th Cir. 1987)
(applying harmless-error analysis to discovery error).       And, “[t]he party
asserting the error has the burden of proving that the error was prejudicial”.
Ball v. LeBlanc, 792 F.3d 584, 591 (5th Cir. 2015) (citation omitted).
      In this instance, even assuming arguendo that the magistrate judge or
the district court abused its discretion in administering discovery, Hinton has
failed to demonstrate that his substantial rights were affected. The court, even
without the sick-call requests, made determinations about Hinton’s conditions
and the constitutional adequacy of his medical treatment, and Hinton has not
shown how the production and admission of the sick-call requests would have
impacted, if at all, these determinations.
      AFFIRMED.




                                       3